Citation Nr: 0024504	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  94-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to an increased rating for the postoperative 
residuals of a left acromioclavicular separation with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.  
 
2.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.  
 
3.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.  
 
4.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  
 
5.  Entitlement to a compensable rating for arthritis of the 
carpal bones of the right hand.  
 
6.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970, and from January 1971 to May 1974.  He also 
had periods of active duty for training.  This case 
originally came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in No. Little Rock, 
Arkansas (hereinafter RO).  In a March 1997 decision, the 
Board denied the issues on appeal.  However, on appeal to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court), the case was vacated and remanded to the 
Board for compliance consistent with the Court's Order dated 
om July 1999.


REMAND

The Court's Order remanded this case to the Board for further 
development of the evidence.  In light thereof, this case is 
remanded to the RO for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to March 
1997, should be obtained and associated 
with the claims file. 

2.  The RO should schedule a VA 
examination to determine the extent of 
the veteran's service-connected left 
acromioclavicular disorder, left knee 
disorder, right knee disorder, 
lumbosacral strain, and right hand 
disorder.  All indicated tests and 
studies should be accomplished.  The 
claims file must be made available to 
the examiner for review in conjunction 
with the examination and the examination 
report should note that such a review 
was made.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including range 
of motion of the left shoulder, left 
knee, right knee, lumbosacral spine, and 
right hand.  The examiner should state 
the presence or absence of neurologic 
findings due to these service-connected 
disorders.  The examiner should comment 
on the functional limitations, if any, 
caused by these service-connected 
disorders in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), 
which should be provided to the examiner 
by the RO.  If limitation of motion of 
these disorders is found, the examiner 
should specify the results of range of 
motion testing in degrees in the report, 
and indicate the normal range of motion.  
The examiner should state to what extent 
the veteran's range of motion deviates 
from these norms.  The examiner should 
report the degree of limitation on 
normal functioning of the lumbar spine 
and left ankle caused by pain and 
provide complete and detailed discussion 
with respect to any weakness, 
fatigability, incoordination, restricted 
movement, or of pain on motion.  Rather 
than simply reporting that pain on 
motion is present, the examiner should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of these 
service-connected disorders.  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation, if any, of the disability 
and to what degree.  The examiner is 
requested to specifically comment on the 
presence and degree of, or absence of, 
muscle atrophy attributable to these 
service-connected disorders, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to these service-connected 
disorders, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
these service-connected disorders.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  

5.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional 

evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



